Citation Nr: 9914280	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-29 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to disability compensation pursuant to 
38 U.S.C.A. § 1151 (West 1991) for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from October 1971 to January 
1973, January 1974 to August 1980, and from October 1980 to 
October 1981.  This matter comes to the Board of Veterans' 
Appeals (Board) from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied entitlement to disability compensation 
pursuant to 38 U.S.C.A. § 1151 for PTSD.  The veteran has 
perfected an appeal of that decision.

In resolving the issue on appeal, the Board obtained an 
opinion from the VA Office of the General Counsel (OGC).  The 
veteran's representative was informed of the content of that 
opinion in March 1999, and has provided arguments in response 
to the opinion.  The Board finds, therefore, that the 
procedural requirements of 38 C.F.R. § 20.903 have been met, 
and that the Board may consider the OGC opinion in deciding 
the case.  See Austin v. Brown, 6 Vet. App. 547 (1994).


FINDINGS OF FACT

1.  A sexual assault by a VA physician that occurs in the 
context of treatment or examination of a back disorder is 
independent of and coincidental to the treatment or 
examination and the sexual assault does not constitute VA 
medical treatment or examination.

2.  PTSD that is due to a sexual assault by a VA physician 
during medical treatment for a back disorder is not the 
result of VA medical treatment or examination.



CONCLUSION OF LAW

The criteria for entitlement to disability compensation in 
accordance with 38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 (1998); 
VAOPGCPREC 01-99.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

VA treatment records show that from January to December 1992 
the veteran received treatment for lumbosacral strain from a 
VA medical facility.  The treatment included several 
examinations of the back and lower extremities by a VA 
physician, medication, and physical therapy.  

She also received psychotherapy and medication for 
psychiatric complaints, including depression and anxiety.  
The treatment notes from the Mental Health Clinic indicate 
that in May 1993 she and her therapist discussed personal 
issues that were described by the therapist as pertaining to 
intimacy, and the veteran was noted to be upset and depressed 
about those issues.  In June 1993 the therapist noted that 
she continued to experience periodic anxiety, sadness, and 
anger pertaining to a "violation."  In October 1993 she 
reported having had a nightmare about being chased by a 
physician.

An August 1996 treatment note shows that the therapy session 
centered around a traumatic situation that had occurred 
several years previously, including the veteran's continued 
reaction to the trauma.  She complained of intrusive thoughts 
and disturbing dreams involving the incident, and 
hypervigilance.  At that time the therapist provided a 
diagnosis of PTSD from sexual assault, but the details of the 
assault were not provided.  In September 1996 the veteran 
reported having nightmares one to four times every week, 
experiencing further distancing from her husband, and having 
flashbacks and intrusive thoughts about the VA physician from 
whom she had received the treatment for her back disorder.

The veteran claimed entitlement to disability compensation 
for a nervous disorder in August 1996.  At that time she 
stated that she had been subjected to sexual abuse by a VA 
physician at a VA outpatient clinic in 1992, and that at 
least one other female veteran had also been abused.  She 
also stated that she had reported the incident when it 
occurred, and that the VA medical facility had records 
pertaining to the resulting investigation, but that she was 
not able to obtain copies of the records.

An August 1996 report of contact from the veteran's therapist 
shows that the veteran had PTSD symptoms as far back as 
October 1993 that pertained to sexual abuse from her previous 
VA physician.

The veteran submitted an April 1997 letter from the Freedom 
of Information Act Officer at the VA medical facility.  The 
officer stated that an investigation resulted from incidents 
that had occurred in 1992, but that the investigation report 
had been destroyed in accordance with appropriate directives 
and that no administrative records existed pertaining to the 
investigation.  The veteran also submitted a newspaper 
article indicating that the VA physician from whom she had 
received treatment for her back disorder had been disciplined 
by the state agency responsible for resolving complaints 
against physicians.

II.  Law and Regulation

If the veteran suffers an injury as the result of 
hospitalization or medical or surgical treatment at a VA 
medical facility that is not caused by her willful 
misconduct, and the injury results in additional disability, 
disability compensation shall be awarded in the same manner 
as if the disability were service connected.  38 U.S.C.A. 
§ 1151.  In determining whether any additional disability 
resulted from a treatment-related injury, it must be shown 
that the disability is actually the result of such injury, 
and not merely coincidental with it, and that the injury is 
not a necessary consequence of the medical treatment.  
38 C.F.R. § 3.358.

In conjunction with the veteran's claim, the Board requested 
an OGC opinion on whether disability compensation pursuant to 
38 U.S.C.A. § 1151 is payable for the incurrence or 
aggravation of disability resulting from sexual assault by a 
VA physician at a VA medical facility while the veteran was 
undergoing medical treatment.  In a February 1999 opinion the 
OGC stated:

Section 1151 of title 38, United States Code . . . 
does not authorize payment of compensation for 
disability incurred or aggravated as the result of 
a sexual assault by a [VA] physician which occurred 
while a veteran was receiving medical treatment or 
an examination at a VA facility.  For purposes of 
compensation under those provisions, the disability 
must result from the medical treatment or 
examination itself and not from independent causes 
occurring coincident with the treatment or 
examination.  A sexual assault generally would not 
constitute medical treatment or examination within 
the meaning of 38 U.S.C. § 1151 and would not 
provide a basis for compensation under those 
provisions.  However, if the actions or procedures 
alleged to have constituted an assault would 
otherwise be within the ordinary meaning of the 
terms "medical treatment" or "examination," then 
compensation may be payable under section 1151.

VAOPGCPREC 01-99.

Once the evidence is assembled, VA is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

III.  Analysis

The Board has reviewed the evidence of record, in the context 
of the relevant law, and finds that disability compensation 
pursuant to 38 U.S.C.A. § 1151 for PTSD due to the veteran's 
claimed sexual assault is not warranted.  The medical 
evidence shows that the veteran received medical treatment 
for a low back disorder from the VA physician claimed to have 
sexually assaulted her.  The Board finds, however, that 
sexual assault in the context of treatment or examination of 
the back and lower extremities is not within the ordinary 
meaning of the terms "medical treatment" or "medical 
examination," but that the sexual assault is independent of 
and coincidental to the medical care that she received.  The 
disability arising from that sexual assault does not, 
therefore, "result from" VA medical treatment or 
examination.  38 C.F.R. § 3.358(c); VAOPGCPREC 01-99.

The Board notes that the veteran's representative has argued 
that the OGC misinterpreted the controlling statute in the 
February 1999 opinion, and that a plain reading of the 
statute allows for disability compensation to be paid for any 
disability resulting from VA medical treatment, including a 
sexual assault.  The Board is bound by the precedent opinions 
of the OGC.  38 U.S.C.A. § 7104(c); Smith v. West, 11 Vet. 
App. 134 (1998); 38 C.F.R. § 19.5.  In addition, the 
representative's arguments are not on point.  There is no 
question that disability compensation is payable for the 
incurrence or aggravation of a disability that results from 
VA medical treatment or examination, assuming that the 
remaining requirements are met.  The veteran has claimed 
entitlement to disability compensation for PTSD due to the 
sexual assault.  The question is, therefore, whether a sexual 
assault constitutes medical treatment or examination.  The 
OGC concluded that it did not.  The Board has determined, 
based on the facts of the case, that the veteran's claimed 
sexual assault was independent of, and coincidental to, the 
medical care provided for her low back disorder.

For the reasons shown above, the Board has determined that 
the preponderance of the evidence is against the claim of 
entitlement to disability compensation pursuant to 
38 U.S.C.A. § 1151 for PTSD.



ORDER

The claim of entitlement to disability compensation pursuant 
to 38 U.S.C.A. § 1151 for PTSD is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

